Order entered February 14, 2020




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-01536-CV

          IN THE INTEREST OF A.P., M.P., N.J., F.J., AND A.J., CHILDREN

                            On Appeal from the County Court
                                Kaufman County, Texas
                            Trial Court Cause No. 100802CC

                                         ORDER
      Before the Court is appellant’s February 11, 2020 motion for an extension of time to file

her brief on the merits. We GRANT the motion and extend the time to February 21, 2020.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE